Sullivan, J.
Debt. The declaration states that the defendant, Wilkinson, made his promissory note payable to E. R. Day, and that E. R. Day, before the payment thereof, assigned the note to the plaintiff. The declaration did not set forth the Christian name of Day. General demurrer, and judgment for the defendant.
This judgment must be reversed. The proper Christian and surnames of parties to a suit 'should be stated with *265certainty in the record, as has been repeatedly decided; but we are aware of no case, in which it has been held that this principle applies to the names of persons not parties. A note payable to partners may be assigned by them in the partnership name, and in a suit by the assignee against the maker, it is not necessary to disclose the names of the persons composing the firm. Cochran v. Scott, 3 Wend. 229.— Childress v. Emory, 8 Wheat. 669.—Stout v. Hicks, Nov. term, 1838. There are reasons for identifying the parties to a suit, which do not apply to third persons. We think the Court erred in sustaining the demurrer.
R. Crawford, for the plaintiff.
H. P. Thornton, for the defendant.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.